DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9-10 are amended. Claims 12 is newly added. Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Epps (US 20190144590 A1) in view of Boeckmann (US 2017/0110759 A1).
Regarding claims 1-3, 8 & 11-12, Epps teaches a lithium ion battery, comprising of one or more battery cells, which comprises an electrode and an ion-conducting solid matrix for forming a solid electrolyte in contact with the electrode, wherein the solid matrix can be formed from camphor, and wherein the electrode is a composite electrode made from an active material, camphor as binder and a current collector such as copper foil as well as other optional constituents such as an electrically conductive carbon additive ([0067], [0073], [0155]-[0156], [0162]-[0164] & [0167]).										Epps does not explicitly teach the lithium ion battery being in a solid-state and comprising two electrodes between which the solid electrolyte is arranged.					However, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that lithium-ion batteries are generally comprised of two electrodes (i.e positive and negative electrodes) with a separator arranged between the two electrodes, wherein the separator can be a solid polymer electrolyte as taught in Boeckmann ([0003]-[0004] & [0127]-[0132]). Furthermore, Epps teaches the electrode being fabricated by mixing an active material, a binder formed from camphor and a conductive carbon in a solvent such as NMP to form a slurry; coating the slurry on a copper foil (i.e current collector) and drying at 150°C to remove the solvent and form the electrode ([0167]). While Epps is silent as to the electrode being a positive electrode or a negative electrode, one of ordinary skill in the art would expect the electrode disclosed in Epps to apply to both positive and negative electrodes since positive and negative electrodes for lithium-ion batteries can generally comprise the same materials expect for the active material. Specifically, positive and negative electrodes comprise an active material (either a positive electrode active material and a negative electrode active material depending on the electrode), a binder and a conductive aid such as carbon on a current collector as evidenced by Boeckmann ([0132]-[0142]). Accordingly, one of ordinary skill would have found it obvious to use Epp’s binder for either one or both of the positive and negative electrodes of the lithium-ion battery. Thus, the resulting lithium-ion battery would be in a solid-state since the two electrodes are in a solid state and the solid polymer electrolyte is also in a solid-state.   
Regarding claim 9, Epps teaches a method for forming a solid electrolyte of a solid-state battery, the method comprising: providing camphor and forming a solid matrix from said camphor.
Regarding claim 10, Epps teaches a method for forming a battery having a composite electrode and a solid polymer electrolyte, the method comprising: using camphor as constituent of the composite electrode of the battery. 									 Epps does not explicitly teach the lithium ion battery being in a solid-state.			However, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that lithium-ion batteries are generally comprised of two electrodes (i.e positive and negative electrodes) with a separator arranged between the two electrodes, wherein the separator can be a solid polymer electrolyte as taught in Boeckmann ([0003]-[0004] & [0127]-[0132]). Furthermore, Epps teaches the electrode being fabricated by mixing an active material, a binder formed from camphor and a conductive carbon in a solvent such as NMP to form a slurry; coating the slurry on a copper foil (i.e current collector) and drying at 150°C to remove the solvent and form the electrode ([0167]). While Epps is silent as to the electrode being a positive electrode or a negative electrode, one of ordinary skill in the art would expect the electrode disclosed in Epps to apply to both positive and negative electrodes since positive and negative electrodes for lithium-ion batteries can generally comprise the same materials expect for the active material. Specifically, positive and negative electrodes comprise an active material (either a positive electrode active material and a negative electrode active material depending on the electrode), a binder and a conductive aid such as carbon on a current collector as evidenced by Boeckmann ([0132]-[0142]). Accordingly, one of ordinary skill would have found it obvious to use Epp’s binder for either one or both of the positive and negative electrodes of the lithium-ion battery. Thus, the resulting lithium-ion battery would be in a solid-state since the two electrodes are in a solid state and the solid polymer electrolyte is also in a solid-state.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Epps (US 20190144590 A1) and Boeckmann (US 2017/0110759 A1), as applied to claims 1-3 & 8-12 above, and further in view of Sawa (US 2007/0202365 A1).
Regarding claim 4, Epps as modified by Boeckmann teaches the solid-state battery of claim 2 but is silent as to camphor being contained in the composite electrode or composite electrodes in a proportion between 10% and 20% by volume.					However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the volume of the binder contained in the composite electrode of modified Epps, as a result effective variable, which directly affects the adhesion and the resistance within eh electrode as taught by Sawa ([0040]). Accordingly, one of ordinary skill in the art would have found it obvious to optimize the volume of the binder within the composite electrode from the viewpoint of improving the adhesion strength within the electrode and minimizing resistance within the electrode. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Epps, is silent as to at least one of the electrodes comprising 2-adamantanone. 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claims 1 & 9-10 has prompted a new ground of rejection as presented above. As instantly claimed, claims 1-3 & 8-12 are found to be obvious in view of Epps and Boeckmann with claim 4 being found obvious further in view of Sawa. 								Thus, in view of the foregoing, claims 1-4 & 8-12 stand rejected and claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727